This suit was brought by W. A. Younger and others in the district court of Cass county to contest an election held in a certain school district in that county. The judgment was against the contestants, and they seek to have the judgment reviewed in this court by writ of error.
Under our statute this court acquires no jurisdiction in cases of this character by writ of error proceedings. Such cases must be brought to this court for review by direct *Page 545 
appeal only. Article 3056, R.S. 1925; Frank v. Sufford (Tex.Civ.App.)216 S.W. 283.
This cause is dismissed for want of jurisdiction.